DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 11/15/2022.
Claims 1, 4-6, 8, 11, 15, 18 and 19 are amended. 
Claims 1-19 are currently pending and have been examined.

Response to Arguments
Regarding applicant’s 35 U.S.C. § 101 arguments.  
The arguments have been fully considered but they are not persuasive. 
On page 11 of the response applicant argues that the claims integrate the abstract idea into a practical application.  
Applicant argues that the newly added claim elements overcome the 101 rejection on step 2A prong 1.  Applicant further argues that the claim elements do not recite fundamental economic practice or commercial interaction, nor do the claims merely apply the judicial exception.  Applicant continues by arguing that the newly added elements represent an improvement to technology, specifically applicant cites the elements of: 
“identifying an Application Programming Interface (API) token associated with-the secured third-party credit bureau database, wherein the API token is issued by a secured third-party credit bureau system and is specific to the computing system; 
transmitting the API token to the secured third-party credit bureau system to establish a secure API communication channel which enables direct communication between the computing system and the secured third-party credit bureau system; and 
transmitting the account creation data package to the secured third-party credit bureau via the secure API communication channel established with the third-party credit bureau system, wherein transmitting the account creation data package initiates updating of a credit score of the user by adding the account to the user's credit data.” (Response at 12-13).
Applicant further argues that the newly amended claims “enable the system to use an API token specific to the system and the credit bureau, and transmit the token to create a direct and secure communication channel with the credit bureau system in order to send a request for a change in a sensitive credit bureau database.  This is a significant technological solution to technical problems that arise in credit database technology given the highly secure and regulated nature of credit data stored in a credit bureau system.” 
Examiner respectfully disagrees.  The ability to transmit a token to a credit bureau system that creates a secure communication channel to send a request for a change in a credit bureau database is claimed at a high level of generality.  Outside of mentioning that the third-party credit bureau system is secure and the API communication channel is secure, the newly added claim amendments simply create a communication channel, which itself is extra solution activity to the abstract elements.  Therefore, applicant’s arguments regarding step 2A prong 2 is unpersuasive. 

Applicant further argues that the claims are directed to “Significantly More” starting on page 14 of the response.  
Applicant argues that the newly amended claims amounts to significantly more than the abstract idea, for similar reasons as stated in the previous arguments.  
Examiner respectfully disagrees, the above discussion regarding the creation of the secure communication channel is similar to “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)” (See MPEP 2106.05(d)).  As such the newly added claim elements represent extra solution activity and so not amount to significantly more than the abstract idea.  
Therefore, applicant’s step 2B arguments are unpersuasive. 

For at least the reasons stated above the applicant’s 35 U.S.C. § 101 arguments are unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is substantially similar to system Claim 15 and product Claim 19.  Claim 1 recites the limitations of:
A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;
automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users, wherein automatically inferring the account of the user comprises:
grouping transactions based on a description or memo associated with each of two or more individual transactions;
determining a time interval associated with the grouped transactions, wherein determining the time interval comprises identifying a number of days between a first and second transaction of the grouped transactions;
determining a likelihood that the grouped transactions are of an account type based on the time interval and the description or memo for at least one of the transactions of the grouped transactions; and
automatically inferring the account of the user based on the likelihood;
receiving, from the user computing device, a request to update credit data of the user to include the account, wherein the account is not included in the credit data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user, the account creation data package including:
an identifier of the identified third party;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party credit bureau database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party credit bureau database to initiate addition of the account to credit data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database, wherein the API token is issued by a secured third-party credit bureau system and is specific to the computing system; 
transmitting the API token to the secured third-party credit bureau system to establish a secure API communication channel which enables direct communication between the computing system and the secured third-party credit bureau system; and
transmitting the account creation data package to the secured third-party credit bureau system via the secure API communication channel established with the third-party credit bureau system, wherein transmitting the account creation package initiated updating of a credit score of the user by adding the account to the user’s credit data.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Claim 1 recites the limitations of:
A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, authorization to access account data items associated with the user stored by a financial institution, wherein the account data items include financial transaction data of individual transactions between the user and a plurality of third-parties;
automatically inferring an account of the user with a third-party entity by identifying the third-party entity as a recipient of a transaction of the individual transactions based at least on an application of an account identification rule to the account data items, wherein the account identification rule comprises a rule to identify an account type that impacts credit scores of users, wherein automatically inferring the account of the user comprises:
grouping transactions based on a description or memo associated with each of two or more individual transactions;
determining a time interval associated with the grouped transactions, wherein determining the time interval comprises identifying a number of days between a first and second transaction of the grouped transactions;
determining a likelihood that the grouped transactions are of an account type based on the time interval and the description or memo for at least one of the transactions of the grouped transactions; and
automatically inferring the account of the user based on the likelihood;
receiving, from the user computing device, a request to update credit data of the user to include the account, wherein the account is not included in the credit data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party credit bureau database to initiate addition of the account to credit data of the user, the account creation data package including:
an identifier of the identified third party;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party credit bureau database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party credit bureau database to initiate addition of the account to credit data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database, wherein the API token is issued by a secured third-party credit bureau system and is specific to the computing system; 
transmitting the API token to the secured third-party credit bureau system to establish a secure API communication channel which enables direct communication between the computing system and the secured third-party credit bureau system; and
transmitting the account creation data package to the secured third-party credit bureau system via the secure API communication channel established with the third-party credit bureau system, wherein transmitting the account creation package initiated updating of a credit score of the user by adding the account to the user’s credit data.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.   Therefore Claims 1, 15 and 19 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device, a user computing device, a third-party credit bureau system/database and an API communication channel.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of “identifying an Application Programming Interface (API) token associated with the secured third-party credit bureau database, wherein the API token is issued by a secured third-party credit bureau system and is specific to the computing system; transmitting the API token to the secured third-party credit bureau system to establish a secure API communication channel which enables direct communication between the computing system and the secured third-party credit bureau system; and transmitting the account creation data package to the secured third-party credit bureau system via the secure API communication channel established with the third-party credit bureau system,” These elements do not amount to significantly more than extra solution activity transmitting data is extra solution activity and identifying the API token is considered part of transmitting the data to the credit bureau.  Receiving and transmitting steps are generic computer functions that amount to no more than mere instructions to apply using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0302] – [0307] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 15, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-14, and 16-18 further define the abstract idea that is present in their respective independent claims 1, 15, and 19 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14, and 16-18 are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.

Prior Art Rejection
After further Search and consideration the prior art rejection is withdrawn. 


Prior Art of Record Not Currently Relied Upon
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imrey (US 20070156576 A1): Teaches a method of collecting credit score information.
Stempora (US 20150161738 A1): Teaches a method of generating risk scores 
Lindholme (US 20150199757 A1): Teaches a method of reporting payment histories to credit bureaus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 19, 2022